Duffie, C.
The transcript filed in this court consists of the petition, answer, reply, instructions, verdict and motion for a new trial. It does not show that the motion for a new trial was ever passed upon, or that a final judgment has been entered in the case. It is only a judgment or final order rendered by the district court that can be reviewed by the supreme court, and, unless the transcript brought to this court contains such judgment or final order, the proceedings will be dismissed. Baker v. Kloster, 41 Neb. 890.
It is recommended that the petition in error be dismissed.
Albert and Jackson, CO., concur.
By the Court: For the reasons stated in the foregoing opinion, the above proceedings are
Dismissed.